Citation Nr: 0113365	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for status post C5-C6 diskectomy with spinal fusion.

2.  Entitlement to service connection for DeQuervain's 
tenosynovitis on the right side, claimed as secondary to 
status post C5-C6 diskectomy with spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from May 1981 to August 1981, 
and active duty for training from April 3, 1993, to April 17, 
1993. 

The appeal arises from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, granting service connection for 
status post C5-C6 diskectomy with spinal fusion and assigning 
a 10 percent disability rating for that disorder, and denying 
service connection for DeQuervain's tenosynovitis on the 
right side as secondary to status post C5-C6 diskectomy with 
spinal fusion.  Following a June 1, 2000 Supplemental 
Statement of the Case the RO granted a higher initial 
evaluation of 20 percent for the veteran's service-connected 
status post C5-C6 diskectomy with spinal fusion in a June 29, 
2000 rating decision.  A second Supplemental Statement of the 
Case was issued also on June 29, 2000, explaining the grant 
of the 20 percent rating.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service medical records show treatment for neck, right 
shoulder, and right arm pain and limitation of motion related 
to a C5-C6 disc herniated nucleus pulposus with right C6 
radiculopathy.  In October 1995 at a military facility the 
veteran underwent a C5-C6 cervical diskectomy without fusion.  
The veteran thereafter underwent C5-C6 spinal fusion post 
service, as reflected in VA MRI findings in May 2000, but the 
records of that surgery are not contained within the claims 
folder.  Pursuant to the Veterans Claims Assistance Act of 
2000, records of that surgery should be obtained and 
associated with the claims folder.  

A diagnosis of DeQuervain's tenosynovitis on the right side 
has been made in both post service military and VA treatment 
records, with a reported onset of the disorder in 
approximately January 1997.  

At a VA examination of the veteran's joints in March 2000, 
the veteran reported that for the prior six months she had 
increased neck pain.  She reported undergoing physical 
therapy for her neck and using Motrin for pain control.  She 
reported that her DeQuervain's tenosynovitis on the right 
side was now more stable, with less pain than in the past, 
with help from a Cortisone shot in the right thumb in March 
1998.  On examination, there was no tenderness to percussion 
of the cervical spine, and musculature was symmetrical and 
without spasm.  Range of motion was to 25 degrees forward 
flexion, 25 degrees backward extension, 20 degrees right and 
left lateral bending, and 40 degrees right and left rotation.  
The examiner reported that there was no noted pain on motion.   
Regarding the right thumb, there was no tenderness to 
palpation over any area of the thumb, and there was no 
swelling or deformities.  The thumb was normal in appearance 
and function.  Good grip was demonstrated with the right 
hand.  August 1999 X-rays of the cervical spine showed 
cervical spine straightening and fusion at C5-C6.  The 
cervical spine also showed degenerative change and neural 
foraminal narrowing.  An August 1999 X-ray of the right thumb 
was normal.  The examiner diagnosed increased neck pain with 
degenerative changes, and stable DeQuervain's tenosynovitis 
on the right side.   

Regarding the veteran's claim of entitlement to a higher 
initial evaluation for a cervical spine disability, the Board 
notes that while the veteran underwent a VA examination in 
March 2000 including to assess the severity of that disorder, 
some of the requirements as laid out by the Court in DeLuca 
v. Brown,  8 Vet.App. 202 (1995), were not satisfied.  In 
DeLuca, the Court held that when a Diagnostic Code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, fatigue, 
weakness, and incoordination.  The veteran's cervical spine 
disability has been rated by the RO as intervertebral disc 
syndrome under Diagnostic Code 5293.  The Court's decision in 
the DeLuca case also applies to ratings assigned under 
Diagnostic Code 5293.  VAOPGCPREC 36-97 (December 12, 1997).  
In this case, while the March 2000 VA examiner reported 
ranges of motion of the cervical spine in all planes and 
reported that there was no pain on motion, that examiner 
failed to report whether there was functional loss due to 
weakness, fatigue, or incoordination.  

A VA examination has also not been afforded the veteran for a 
medical opinion as to whether the veteran suffers from 
DeQuervain's tenosynovitis on the right side secondary to her 
service-connected status post C5-C6 diskectomy with spinal 
fusion, as she contends.  This is required pursuant to the 
Veterans Claims Assistance Act of 2000, because there is a 
reasonable possibility that such an examination with medical 
opinion will assist the veteran with her claim.  

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her status post 
C5-C6 diskectomy with spinal fusion and 
DeQuervain's tenosynovitis on the right 
side since May 2000, and that she furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, and not currently of record 
for these disorders should then be 
requested and associated with the claims 
folder.  In addition, records of the 
veteran's C5-C6 spinal fusion should be 
obtained for association with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of her service-
connected status post C5-C6 diskectomy 
with spinal fusion and the etiology of 
DeQuervain's tenosynovitis on the right 
side.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination.  The 
examiner should indicate on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
pertaining to the status post C5-C6 
diskectomy with spinal fusion and 
DeQuervain's tenosynovitis on the right 
side should be reported in detail.  
Regarding the cervical spine disability, 
the examiner should conduct range of 
motion testing of the cervical spine, 
specifying the range of motion in 
degrees, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion of the cervical spine.  The 
examiner should also state whether the 
veteran's cervical intervertebral disc 
syndrome is moderate with recurring 
attacks, severe with recurring attacks 
and intermittent relief, or pronounced 
with little intermittent relief. The 
examiner should also comment on the 
effects of the veteran's status post C5-
C6 diskectomy with spinal fusion upon the 
veteran's ordinary activity and how any 
pain associated with the disorder impairs 
her functionally, particularly in the 
work place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000).  Regarding the 
DeQuervain's tenosynovitis on the right 
side, the examiner should clearly 
delineate the nature and extent of the 
disorder, and should provide an opinion 
as to whether it is at least as likely as 
not that the disorder was caused by or is 
increased in severity by the veteran's 
service-connected status post C5-C6 
diskectomy with spinal fusion.  
 
3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If the 
requested examination does not fully 
comply, including review of the claims 
file, the examination report must be 
returned for corrective action.

4.  The RO should then readjudicate the 
appealed claims.  If the determinations 
remain adverse to the veteran, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to comply with a precedent decision of the Court and to 
comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




